DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,960,244. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a fire protection system, comprising: a plurality of fluid distribution devices installed beneath a ceiling of a storage occupancy, the storage occupancy having a stored commodity having a storage height less than or equal to 60 feet, the ceiling and the plurality of fluid distribution devices above the stored commodity, the storage occupancy having a ceiling height less than or equal to 60 feet; each fluid distribution device of the plurality of fluid distribution devices having a maximum coverage area of 100 square feet and having a K-factor in GPM/PSI1/2 greater than or equal to 14.0 and less than or equal to 33.6; a network of pipes coupled with the plurality of distribution devices, the network of pipes provides a minimum operating pressure of fluid to the plurality of fluid distribution devices, the network of pipes comprises a hydraulic design area including less than 12 hydraulically remote devices of the plurality of fluid distribution devices.  The claims 40-59 of the instant invention are broader in scope than claims 1-22 of U.S. Patent No. 10,960,244, and are therefore, encompassed in claims 1-22 of U.S. Patent No. 10,960,244.
Claims 60-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,960,244. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of providing a fire protection system, comprising: mounting a plurality of fluid distribution devices to a network of pipes in a storage occupancy and above a stored commodity in the storage occupancy, the network of pipes defining a gridded network or a tree network, the stored commodity having a storage height less than or equal to 60 feet, a ceiling above the stored commodity, the ceiling having a ceiling height less than or equal to 60 feet, each fluid distribution device of the plurality of fluid distribution devices having a K-factor in GPM/PSI1/2 greater than or equal to 14.0 and less than or equal to 33.6 and a maximum coverage area of 100 square feet; and -6- 4850-9153-0189.1Atty. Dkt. No. 118651-1132 (F-WR-00029-WO/US-CON3) coupling the network of pipes with a fluid source to provide to the plurality of fluid distribution devices a minimum operating pressure of fluid, the network of pipes comprises a hydraulic design area including less than 12 hydraulically remote devices of the plurality of fluid distribution devices.  The claims 60-76 of the instant invention are broader in scope than claims 1-22 of U.S. Patent No. 10,960,244, and are therefore, encompassed in claims 1-22 of U.S. Patent No. 10,960,244.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Jackson ‘459, Thomas et al ‘054 and Ponte ‘479 disclose various types of rack sprinkler system arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752